Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 11 has been amended to include a molding step. Claims 1-10 were previously withdrawn as a result of a restriction requirement. Claims 1-17 are currently pending.

Drawings
The drawings submitted 12/16/20919 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 9991546) in view of Kobayashi et al. (U.S. 20040234831).

With respect to claim 11, Lee discloses a method of producing a fuel cell  frame (39 – supporting body) equipped membrane electrode assembly (1 – fuel cell; Col 1, L28-31), 
the method comprising: 
a correcting step of correcting a shape of the frame body (39) by applying a pressing force oriented from an inside to an outside of the opening by a pressing mechanism (30 – pressing unit) (Fig. 2); 
a maintaining step of maintaining the corrected shape of the frame body (39) by a frame body holder (15 – guide bars) configured to hold an outer peripheral side of the frame body (39) in a thickness direction (Fig. 2); and 
a joining step of, in a state where the frame body (39) is held by the frame body holder (15), joining the peripheral portion of the opening (formed underneath guide bars 39) and the outer peripheral portion of the membrane electrode (1) assembly (Fig. 1).
Lee does not disclose a molding step of molding, using a die, a resin frame body having a rectangular opening at substantially a center of the frame body. 
Kobayashi discloses a configuration of a membrane electrode assembly (MEA) for a fuel cell ([0001]) and teaches the MEA is configured by creating a resin frame (20) using an insert molding technique (the use of a die is implied as the word “punch” is used) ([0077-0078]), wherein the frame (20) has a square shaped aperture (26) ([0076]). Kobayashi further teaches that this method allows for a simple way to create a highly rigid resin frame body ([0067]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to produce the MEA frame disclosed by Lee using the molding method taught by Kobayashi in order to provide a highly rigid resin frame in a simple manner. 

With respect to claim 12, Lee discloses  the correcting step, firstly, the pressing force is applied to any one of a short side and a long side of the frame body (39), and then the pressing force is applied also to another of the short side and the long side of the frame body (39), wherein the short side and the long side can be pressed simultaneously (Col 2, L 43-60)

With respect to claim 14, Lee discloses the maintaining step is performed while the frame body (39) is held by the frame body holder (15) in a manner that a holder side engagement portion (labeled) provided in the frame body holder (15) is engaged with a frame body side engagement portion (51 – roller structure) provided in the frame body (39), to perform the joining step in a state where relative movement of the frame body (39) at least toward the inner peripheral side of the frame body holder is restricted (Fig. 3 – below).





    PNG
    media_image1.png
    274
    285
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Holder side engagement portion)]
















With respect to claim 15, Lee discloses in the maintaining step, the frame body side engagement portion (51) in a form of a protrusion is engaged with the holder side engagement portion (labeled) in a form of a recess (Fig. 3 – above).

With respect to claim 16, Lee discloses in the maintaining step, the frame body side engagement portion (51) in a form of a ridge extending along at least the long side of the frame body (15) is brought into engagement with the holder side engagement portion (labeled) in a form of a groove configured to accommodate the frame body side engagement portion (53) (Fig. 3 – above). 

Allowable Subject Matter
Claims 13 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 13, Lee discloses the pressing force  is applied to a frame body (39), but does not disclose that the force is applied to only the short side of the frame body, and then the pressing force is applied also to the long side the frame body.
There is no motivation for a pressing force to be placed on a short side of the frame body disclosed by Lee. Additionally, Ju (US. 10170785) discloses a frame body (19 – open frame), but does not teach why a pressing force would be applied to a short side of the frame body (19) before the long side. 

With respect to claim 17, Lee discloses a frame body (39) and a frame body holder (15), but does not disclose impregnation joining step of, after the joining step, releasing holding of the frame body by the frame body holder, melting an impregnation protrusion provided in the frame body on a side closer to the opening than the frame body side engagement portion to form molten resin, and impregnating the outer peripheral portion of the membrane electrode assembly with the molten resin to form an impregnation joint portion while restricting flow of the molten resin toward the outer peripheral side of the frame body by the frame body side engagement portion.
There is no motivation for including an impregnation joining step in the instant application, as there is no reason to melt the frame body as the pressing mechanism operates on wheels and does not require the use of melting joints within the frame body. Additionally, Ju (US. 10170785) does not require the melting of joins to form an impregnation step between the frame and electrode assembly since the frame does not become joined to a part of the electrode assembly. 


Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New teaching disclosed by Kobayashi have been provided that appear to read on the newly added limitations of claim 11. Details of the prior art can be found in the above rejection of claim 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727